Exhibit 10.1

 

EXECUTION VERSION

 

WAIVER AND AMENDMENT AGREEMENT dated as of January 14, 2009 (this “Agreement”)
among BioFuel Energy, LLC, a Delaware limited liability company (the
“Borrower”), certain affiliates of Greenlight Capital, Inc. and Third Point LLC
as listed on Schedule A attached hereto (such affiliates, the “Lenders”), and
Greenlight APE, LLC, as Administrative Agent (the “Agent”).

 

RECITALS

 

WHEREAS, pursuant to a loan agreement dated September 25, 2006, among the
Borrower, the Lenders and the Agent (the “Loan Agreement”), the Lenders have
made loans to the Borrower on the terms and subject to the conditions set forth
therein, $20.0 million aggregate principal amount of which remain outstanding
(the “Loans”);

 

WHEREAS, on September 30, 2008, the Borrower did not pay, and has not paid to
date, the quarterly interest payment then due with respect to the Loans, and on
December 31, 2008, the Borrower did not pay, and has not paid to date, the
quarterly interest payment then due with respect to the Loans, which
non-payments constituted individually, on the third Business Day thereafter, an
Event of Default under the Loan Agreement (the “Default”);

 

WHEREAS, immediately prior to the execution and delivery of this Agreement, the
Borrower entered into an agreement (the “Cargill Settlement”) with Cargill,
Incorporated (“Cargill”), which addresses the satisfaction over time of certain
amounts owed to Cargill by the Borrower (the “Cargill Payable”); and

 

WHEREAS, the Borrower has requested certain waivers and other modifications to
the Loan Agreement, as set forth herein, and the Lenders have agreed to such
waivers and other modifications, in each case, on the terms, subject to the
conditions and to the extent set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 


ARTICLE I

 

Definitions

 


SECTION 1.01.  DEFINITIONS.  CAPITALIZED TERMS USED AND NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE LOAN AGREEMENT.  IN ADDITION TO
THE TERMS DEFINED ELSEWHERE HEREIN, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

 

--------------------------------------------------------------------------------


 

“Available Cash Received” shall mean:

 


(A) 100% OF THE CASH PROCEEDS ACTUALLY RECEIVED BY THE BORROWER AFTER THE DATE
OF THIS AGREEMENT FROM ITS SUBSIDIARIES BY WAY OF DIVIDEND OR DISTRIBUTION IN
COMPLIANCE WITH THE SUBSIDIARIES’ CREDIT FACILITIES, OTHER THAN (I) ANY SUCH
CASH PROCEEDS CONSISTING OF MANAGEMENT FEES PAID BY SUCH SUBSIDIARIES IN
COMPLIANCE WITH THEIR CREDIT FACILITIES (WHICH ARE CURRENTLY $800,000.00 PER
MONTH) AND (II) ANY OTHER SUCH CASH PROCEEDS REASONABLY REQUIRED TO BE SPENT OR
RESERVED BY THE BORROWER FOR PAYMENT OF PROFESSIONAL FEES, TAXES, EMPLOYEE
COMPENSATION OR OTHER SIMILAR MATTERS; AND


 


(B) 50% OF THE CASH PROCEEDS ACTUALLY RECEIVED BY THE BORROWER AFTER THE DATE OF
THIS AGREEMENT FROM ANY EQUITY ISSUANCE (OR CASH CONTRIBUTION FROM HOLDERS OF
EQUITY INTERESTS) OR INCURRENCE OF INDEBTEDNESS FOR BORROWED MONEY, NET OF ALL
TAXES AND CUSTOMARY FEES, COMMISSIONS, COSTS AND OTHER EXPENSES INCURRED IN
CONNECTION THEREWITH.


 

“Cargill Designated Funds” shall mean (i) until the Cash Reallocation Trigger,
100% of Available Cash Received and (ii) thereafter, 50% of Available Cash
Received.

 

“Cash Reallocation Trigger” means the payment by the Borrower to Cargill after
the date hereof of an aggregate of $2,800,828.57 in satisfaction of the Cargill
Payable pursuant to Article III of the Cargill Settlement.

 

“Equity Issuance” shall mean any issuance or sale by the Borrower of any Equity
Interests thereof, except in each case for (i) any such issuance or sale to its
subsidiaries and (ii) any such issuance or sale to management, employees or
directors of the Borrower, BioFuel Energy Corp. or any of the Borrower’s
subsidiaries pursuant to an employee or director stock option or stock purchase
plan or an employee or director benefit plan.

 

“Equity Interests” shall mean shares of capital stock, membership interests or
other equity interests, and any option, warrant or other right entitling the
holder thereof to purchase or otherwise acquire an equity interest.

 

“Penalty Interest” shall mean any interest accrued on the Loans as a result of
the increase in the interest rate thereon from 15% to 17% as a result of the
Default (i.e., the difference between the total interest that would have accrued
at 17% and the total interest that would have accrued at 15%).


 


ARTICLE II

 


PAYMENT AND WAIVER

 


SECTION 2.01.  PAYMENT OF $2,000,000.00.  IN CONSIDERATION OF THE LENDERS
EXECUTING THIS AGREEMENT, WITHIN FIVE BUSINESS DAYS HEREOF, THE BORROWER SHALL


 


2

--------------------------------------------------------------------------------



 


MAKE A PAYMENT TO THE AGENT AT THE PRINCIPAL OFFICE FOR THE RATABLE ACCOUNTS OF
THE LENDERS IN U.S. DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS IN AN AGGREGATE
AMOUNT OF $2,000,000.00 (THE “INITIAL PAYMENT”).  SUCH PAYMENT SHALL BE
ALLOCATED $766,666.67 TO PAYMENT OF ACCRUED AND UNPAID INTEREST ON THE LOANS DUE
SEPTEMBER 30, 2008, AND $1,233,333.33 TO REDUCTION OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS.


 


SECTION 2.02.  WAIVER OF EVENT OF DEFAULT.  EFFECTIVE UPON RECEIPT OF THE
INITIAL PAYMENT, THE LENDERS HEREBY PERMANENTLY AND IRREVOCABLY WAIVE (A) THE
DEFAULT AND (B) ANY AND ALL PENALTY INTEREST.  THIS SECTION 2.02 SHALL BE NULL
AND VOID IN THE EVENT THAT THE INITIAL PAYMENT IS NOT TIMELY PAID.


 


ARTICLE III

 


FURTHER ACTIONS

 


SECTION 3.01.  FUTURE PAYMENTS TO LENDERS.  (A) THE LENDERS AND THE AGENT
ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE LOAN
AGREEMENT, BUT SUBJECT TO SECTION 3.01(C) BELOW:


 

(I) OTHER THAN PURSUANT TO SECTION 2.01 HEREOF, THE BORROWER SHALL NOT BE
OBLIGATED TO MAKE ANY FURTHER CASH PAYMENTS OF PRINCIPAL, INTEREST OR OTHER
AMOUNTS (INCLUDING MANDATORY PREPAYMENTS) IN RESPECT OF THE LOANS UNTIL THE CASH
REALLOCATION TRIGGER HAS OCCURRED (AND AT SUCH TIME SHALL ONLY BE OBLIGATED TO
MAKE PAYMENTS AS SET FORTH IN SUB-CLAUSE (II) OF THIS SECTION 3.01(A)); AND

 

(II) FROM THE TIME OF THE CASH REALLOCATION TRIGGER UNTIL THE CARGILL PAYABLE
HAS BEEN FULLY SATISFIED PURSUANT TO THE CARGILL SETTLEMENT, UPON THE RECEIPT OF
ANY AVAILABLE CASH RECEIVED IN EXCESS OF $100,000.00 (IT BEING UNDERSTOOD THAT
AVAILABLE CASH RECEIVED NOT IN EXCESS OF SUCH AMOUNT SHALL BE INCLUDED IN
SUBSEQUENT CALCULATIONS OF AVAILABLE CASH RECEIVED), THE BORROWER WILL, WITHIN
THREE BUSINESS DAYS OF SUCH RECEIPT, MAKE PAYMENT IN RESPECT OF THE LOANS WITH
AVAILABLE CASH RECEIVED THAT DOES NOT CONSTITUTE CARGILL DESIGNATED FUNDS.

 


(B) UPON THE FULL SATISFACTION OF THE CARGILL PAYABLE PURSUANT TO THE CARGILL
SETTLEMENT, THE BORROWER SHALL THEREAFTER BE OBLIGATED TO MAKE QUARTERLY
INTEREST PAYMENTS TO THE LENDERS IN ACCORDANCE WITH THE ORIGINAL TERMS OF THE
LOAN AGREEMENT.


 


(C) NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3.01 OR ELSEWHERE IN
THIS AGREEMENT, THE LOANS AND ALL ACCRUED INTEREST THEREON SHALL BE DUE AND
PAYABLE ON THE MATURITY DATE.


 


SECTION 3.02.  INTEREST.  THE LENDERS ACKNOWLEDGE AND AGREE THAT, EFFECTIVE AS
OF DECEMBER 1, 2008, THE INTEREST RATE IN RESPECT OF THE LOANS SHALL BE REDUCED
TO 5.0% PER ANNUM COMPOUNDED QUARTERLY AND WILL CONTINUE TO ACCRUE PURSUANT TO
THE LOAN AGREEMENT AT SUCH REDUCED RATE UNTIL THE EARLIER OF THE FULL
SATISFACTION OF THE


 


3

--------------------------------------------------------------------------------



 


CARGILL PAYABLE PURSUANT TO THE CARGILL SETTLEMENT AND THE MATURITY DATE, AT
WHICH TIME THE INTEREST RATE IN RESPECT OF THE LOANS SHALL AUTOMATICALLY REVERT
TO THE ORIGINAL INTEREST RATE OF 15.0% (OR 17.0% WITH RESPECT TO ANY EVENT OF
DEFAULT THAT THEREAFTER OCCURS OR THAT IS OTHERWISE THEN IN EXISTENCE AND NOT
WAIVED BY THIS AGREEMENT) SET FORTH IN THE LOAN AGREEMENT.


 


SECTION 3.03.  EXERCISE OF REMEDIES.  THE LENDERS AND THE AGENT HEREBY
ACKNOWLEDGE AND AGREE THAT, UNTIL THE EARLIER OF THE FULL SATISFACTION OF THE
CARGILL PAYABLE PURSUANT TO THE CARGILL SETTLEMENT AND THE MATURITY DATE:


 


(A) NO EVENT OF DEFAULT SHALL BE DEEMED TO OCCUR AS A RESULT OF ANY FAILURE TO
MAKE PAYMENTS IN RESPECT OF THE LOANS UNLESS AN EVENT OF DEFAULT AS DEFINED IN
SECTION 4.01 HEREOF SHALL HAVE OCCURRED;


 


(B) THE BORROWER’S OBLIGATION TO PAY THE LOANS AND ANY ACCRUED INTEREST THEREON
SHALL ONLY BE DUE UPON RECEIPT OF AND SHALL ONLY BE PAYABLE FROM, AVAILABLE CASH
RECEIVED, AND AT SUCH TIME SHALL ONLY BE DUE AND PAYABLE IN AN AMOUNT EQUAL TO
THE AVAILABLE CASH RECEIVED THAT DOES NOT CONSTITUTE CARGILL DESIGNATED FUNDS
ATTRIBUTABLE TO SUCH AVAILABLE CASH RECEIVED; AND


 


(C) UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE IN EFFECT, THE LENDERS
WILL NOT EXERCISE OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES (INCLUDING SETOFF
OR RECOUPMENT) WITH RESPECT TO THE LOANS OR INSTITUTE ANY ACTION OR PROCEEDING
WITH RESPECT TO SUCH RIGHTS OR REMEDIES.

 


ARTICLE IV

 


EVENT OF DEFAULT

 


SECTION 4.01.  EVENT OF DEFAULT.  UNTIL THE EARLIER OF THE FULL SATISFACTION OF
THE CARGILL PAYABLE PURSUANT TO THE CARGILL SETTLEMENT AND THE MATURITY DATE, AN
“EVENT OF DEFAULT” SHALL ONLY OCCUR UNDER SECTION 8.1.1 OF THE LOAN AGREEMENT IF
THE BORROWER SHALL FAIL TO MAKE ANY PAYMENT (A) DUE PURSUANT TO SECTION 2.01 OR
SECTION 3.01 OF THIS AGREEMENT OR (B) DUE TO CARGILL PURSUANT TO THE CARGILL
SETTLEMENT, IN EACH CASE WITHIN THREE BUSINESS DAYS OF THE DATE SUCH PAYMENT
BECOMES DUE.  THEREAFTER, AN “EVENT OF DEFAULT” SHALL OCCUR UNDER SECTION 8.1.1
OF THE LOAN AGREEMENT (AND ANY OTHER APPLICABLE PROVISIONS OF THE LOAN
AGREEMENT) PURSUANT TO THE ORIGINAL TERMS OF THE LOAN AGREEMENT (AS SUCH TERMS
MAY HEREAFTER BE FURTHER AMENDED OR MODIFIED).  IN ADDITION, AN EVENT OF DEFAULT
SHALL OCCUR UNDER SECTION 8.1.3 OF THE LOAN AGREEMENT IF THE BORROWER VIOLATES
SECTION 6.01 OF THIS AGREEMENT AND SECTION 8.1.3 OF THE LOAN AGREEMENT IS HEREBY
AMENDED TO BE CONSISTENT WITH THIS SENTENCE.


 


4

--------------------------------------------------------------------------------



 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES

 


SECTION 5.01.  REPRESENTATIONS AND WARRANTIES.  THE PARTIES HEREBY REPRESENT AND
WARRANT AS OF THE DATE HEREOF THAT (A) EACH PARTY HAS FULL POWER AND AUTHORITY
TO EXECUTE THIS AGREEMENT, (B) THE EXECUTION AND DELIVERY BY EACH PARTY OF THIS
AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION AND NO OTHER
PROCEEDINGS ON THE PART OF SUCH PARTY ARE NECESSARY TO APPROVE THIS AGREEMENT
AND (C) EACH PARTY HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT, AND THIS
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND
OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL
EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 5.02.  CONSENT OF REQUIRED LENDERS.  THE LENDERS HEREBY REPRESENT AND
WARRANT THAT, AS OF THE DATE HEREOF, EACH IS THE TRUE OWNER OF THE LOANS AS
INDICATED ON SCHEDULE A.


 


ARTICLE VI

 


NEGATIVE COVENANTS

 


SECTION 6.01.  NEGATIVE COVENANT OF THE BORROWER.  UNTIL THE EARLIER OF THE FULL
SATISFACTION OF THE CARGILL PAYABLE PURSUANT TO THE CARGILL SETTLEMENT AND THE
MATURITY DATE, THE BORROWER SHALL NOT AGREE TO ANY MATERIAL AMENDMENT,
MODIFICATION OR WAIVER TO THE CARGILL SETTLEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS.


 


ARTICLE VII

 


MISCELLANEOUS

 


SECTION 7.01.  LOAN AGREEMENT.  THIS AGREEMENT SHALL CONSTITUTE A LOAN
DOCUMENT.  EXCEPT AS SPECIFICALLY STATED HEREIN, THE PROVISIONS OF THE LOAN
AGREEMENT ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT AND THE PROVISIONS OF
ARTICLE X OF THE LOAN AGREEMENT SHALL APPLY MUTATIS, MUTANDIS, AS APPROPRIATE,
TO THIS AGREEMENT.


 


SECTION 7.02.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE BORROWER, THE LENDERS, THE AGENT AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


SECTION 7.03.  HEADINGS.  SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


5

--------------------------------------------------------------------------------



 


SECTION 7.04.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND/OR BY FACSIMILE, EACH OF WHICH, SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE A SINGLE AGREEMENT.


 


6

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

 

BIOFUEL ENERGY, LLC,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

GREENLIGHT APE, LLC,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

GREENLIGHT CAPITAL OFFSHORE,
LTD.,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

GREENLIGHT CAPITAL, L.P.,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

GREENLIGHT CAPITAL QUALIFIED,
L.P.,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

7

--------------------------------------------------------------------------------


 

 

GREENLIGHT REINSURANCE, LTD.,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

THIRD POINT PARTNERS LP,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

THIRD POINT PARTNERS QUALIFIED,
L.P.,

 

 

 

by

 

 

 

 

 

 

  Name:

 

 

  Title:

 

8

--------------------------------------------------------------------------------


 

Schedule A

 

Lenders

 

Lender

 

Amount of Loans Outstanding ($)

 

Greenlight Capital, L.P.

 

1,359,300.40

 

Greenlight Capital Qualified, L.P.

 

4,786,556.40

 

Greenlight Capital Offshore, Ltd.

 

6,322,123.60

 

Greenlight Reinsurance, Ltd.

 

865,352.00

 

Third Point Partners LP

 

3,538,615.20

 

Third Point Partners Qualified, L.P.

 

2,632,052.40

 

Daniel S. Loeb

 

320,000.00

 

Lawrence J. Bernstein

 

160,000.00

 

Todd Q. Swanson

 

16,000.00

 

 

--------------------------------------------------------------------------------